Citation Nr: 0007908	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-17 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code, for 
periods of enrollment prior to November 17, 1996.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1951 to 
July 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 determination from the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  The appellant is the veteran's 
daughter.


FINDINGS OF FACT

1.  In October 1997, the veteran was awarded a total and 
permanent disability evaluation, and basic eligibility for 
Chapter 35 benefits was established effective February 17, 
1994; the veteran was notified of that decision by VA letter 
dated in October 1997.

2.  The appellant's formal claim for educational assistance 
benefits (Application for Survivors' and Dependents' 
Educational Assistance and enrollment certification) was 
received by VA on November 17, 1997.


CONCLUSION OF LAW

There is no legal basis for an award of educational 
assistance benefits under Chapter 35 for any period of 
enrollment prior to November 17, 1996, have not been met.  38 
U.S.C.A. §§ 3512, 5107 (West 1991); 38 C.F.R. §§ 21.3021, 
21.3040, 21.4131 (1998); 38 C.F.R. §§ 21.3021, 21.3040, 
21.4131 (effective from June 3, 1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that because her basic eligibility for 
Chapter 35 benefits was established effective February 1994, 
she should receive retroactive Chapter 35 benefits for all 
periods of enrollment from that date.

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A) 
(West 1991); 38 C.F.R. § 21.3021 (1999).  In an October 1997 
rating decision, the RO awarded the veteran a total and 
permanent disability evaluation, effective February 17, 1994.  
By virtue of the October 1997 rating decision, basic 
eligibility for Chapter 35 benefits for the appellant was 
established effective February 1994.  However, the issue in 
this case is not whether the appellant is eligible for 
Chapter 35 benefits.  Instead, the issue that must be decided 
is what is the proper commencing date for the award of 
Chapter 35 educational assistance benefits.

The Board observes that during the pendency of this appeal, 
effective June 3, 1999, substantive changes were made to the 
criteria for establishing commencing dates of an award of 
chapter 35 educational assistance benefits.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the law or regulation changes after a claim has 
been filed or reopened, but before the appeal process has 
been concluded, the version most favorable to the claimant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It 
appears that the RO did apply the changes in the regulations.  
The Board finds that in the present appeal, regardless of 
whether the old or current version of the regulations is 
applied, the outcome is the same in this case, and the Board 
will proceed with disposition of this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Prior to June 3, 1999, the law prohibited an award of Chapter 
35 educational assistance for any period earlier than one 
year prior to the date of receipt of the initial application 
or enrollment certification, whichever is later.  According 
to the amended regulations (in pertinent part), if the award 
is the first award of educational assistance for the program 
of education the eligible person is pursuing, the commencing 
date of the award of educational assistance is the latest of: 
(i) the beginning date of eligibility, as determined by 38 
C.F.R. § 21.3046; or (ii) one year before the date of the 
claim.

On November 17, 1997, the RO received the appellant's 
Application for Survivors' and Dependents' Educational 
Assistance and enrollment certification.  She indicated that 
she was seeking payment for college coursework begun in 1994.  
By VA letters dated in February and March 1998, the appellant 
was informed that education benefits could not be granted for 
a period earlier than 1 year before the date her application 
was received (although the RO originally decided that the 
appellant's application was received in January 1998, the RO 
ultimately determined that the application was received 
November 17, 1997), or November 17, 1996.  Records in the 
claims file reflect that the appellant was awarded an 
educational allowance commencing November 17, 1996.  The 
appellant disagreed with the commencement date of the award 
of Chapter 35 benefits, and initiated this appeal.

As the appellant's Application for Survivors' and Dependents' 
Educational Assistance was not received until November 17, 
1997, the commencing date of an award of educational 
assistance benefits could not begin earlier than one year 
prior to the date of receipt of the application.  Based on 
the above, under either the old or new criteria, the proper 
commencing date for the appellant's award of Chapter 35 
educational assistance benefits is November 17, 1996.  
Therefore, it is clear that Chapter 35 educational assistance 
benefits are not payable for any period prior to November 17, 
1996.

The Court has held that a claimant of Chapter 35 educational 
benefits is not entitled to retroactive benefits if his or 
her education was not impeded or interrupted by the VA's 
delay in granting service connection for his or her father's 
death.  See Erspamer v. Brown, 9 Vet. App. 507, 509 (1996).  
Though the instant case involves a total and permanent 
evaluation, and not service-connection for death, the Board 
finds the holding controlling in either situation.  The Court 
in Erspamer remarked that Chapter 35 benefits were instituted 
to provide dependents educational opportunities which would 
otherwise be impeded or interrupted by reason of the 
disability or death of a parent from a disease incurred in 
service, and to ensure that such dependents were aided in 
attaining the educational status which they might have 
aspired to and obtained if the parent had not died.  Id. at 
509.  There is nothing in the record to indicate that the 
appellant's education has been impeded or interrupted by any 
reliance upon any action of the VA in regard to the veteran's 
claim for a total and permanent evaluation.  Thus, while the 
Board is sympathetic to the appellant's arguments, the Board 
notes that similar arguments were clearly rejected by the 
Court in Erspamer.

While the Board is cognizant of the appellant's argument that 
she could not file an application and enrollment application 
at the time her basic eligibility for Chapter 35 benefits was 
established, the regulatory criteria and legal precedent 
governing eligibility for Chapter 35 education benefits are 
clear and specific, and the Board is bound by them.  Under 
governing law, there is no basis on which to grant the 
appellant the retroactive Chapter 35 benefits that she is 
seeking.  As the disposition of this claim is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code, for 
periods of enrollment prior to November 17, 1996, is denied.




		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals



 

